Citation Nr: 1728025	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-16 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to December 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was represented by a private attorney.  However, in January 2015, subsequent to certification of the appeal to the Board, the attorney submitted a letter stating that he was withdrawing his appearance as the Veteran's representative for good cause and was sending notice of such to the Veteran.  In February 2015, a Veterans Law Judge granted the attorney's motion to withdraw further representation of the Veteran.  In March 2015, the Veteran was sent notice that he was being afforded the opportunity to obtain another representative.  As the Veteran did not respond within thirty days of the March 2015 letter, the Veteran is now deemed to be his own pro se representative in the present appeal.

During a January 2013 VA examination, the Veteran asserted he quit working due to his back disability.  Therefore, the issue of entitlement to a TDIU has been raised by the record in connection with an increased rating claim that was adjudicated by the Board in May 2015; and the TDIU appeal is currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran has a service-connected lumbar spine disability rated at 40 percent. 

2.  The evidence does not show that Veteran's service-connected disability precludes him from obtaining and retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In a correspondence dated in March 2016 following the May 2015 Board remand, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran was notified that he might be entitled to compensation at the 100 percent rate if was unable to secure and follow a substantially gainful employment because of his service-connected disabilities, and was instructed to complete an Application for Increased Compensation Based on Unemployability, Form 21-8940.  As will be explained further below, the Veteran never completed and returned his Form 21-8940.   

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and VA treatment records have been associated with the claims file. 

The Veteran was medically evaluated in conjunction with his claim for an increased rating for service-connected lumbar spine disability in January 2013, upon which the TDIU appeal is based.  The VA examiner recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and provided information on occupational functioning, noting that the Veteran was a post master and quite two years prior due to back pain.  Since the Veteran did not return his Form 21-8940, no TDIU examination was afforded to the Veteran.  In a TDIU determination, while medical opinions can be probative, the determination of unemployability is ultimately a legal question.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has not identified any specific outstanding records that indicate he is unable to secure and follow a substantially gainful occupation.  Therefore, the duties to notify and assist have been met.

Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  The Veteran has a service-connected lumbar spine disability rated at 40 percent, therefore he does not meet the requirements for schedular TDIU. 

Nevertheless, the Board must consider whether the evidence warrants referral to the Director of Compensation Service for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16 (b).  See Bowling, 15 Vet. App. at 6.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Records indicate that the Veteran was employed by the post office until May 2010.  April 2009 VA medical center (VAMC) records noted that the Veteran was employed but had plans to retire in November 2009.  January 2010 records noted the Veteran was currently receiving workers' compensation but planned to return to work.  A March 2010 VA examination noted the Veteran was still employed.  An April 2010 private examiner noted that the Veteran was "[n]euromuscular and [e]motionally" totally disabled.  A September 2010 letter from a private clinician noted the Veteran had osteoarthritis of the spine and knees and the nature of his condition has been aggravated by work; he was unable to perform his daily chores and permanently disabled.  October 2010 VAMC treatment records noted the Veteran had not been working since May 2010.  During a January 2013 VA examination, the Veteran asserted he quit working due to his back disorder.  Numerous other VAMC records indicate the Veteran is "retired."

In May 2015, the claim for a TDIU was remanded with instructions to send the Veteran a Form 21-8940 so he could provide his employment history.  The Veteran was sent this form in March 2016, but he did not return this form.  While he did submit a VCAA notice acknowledgement in March 2016 indicating that he would submit more evidence and that he received notice of the TDIU requirements, he never subsequently submitted any new evidence, even following the January 2017 rating decision denying TDIU.  Thus, no new information has been associated with the claims file since the May 2015 Remand with regard to the Veteran's work history.  See Geib, supra.

The most recent information available suggests that the Veteran is retired and does not demonstrate that this retirement was due solely to his-service connected disability, as the opinions of record have noted various other non-service connected disabilities.  The Veteran did not submit a VA Form 21-8940 or other employment history verifying the cause of his retirement.  Therefore, in light of the above evidence of record, and given that the Veteran has not identified any specific outstanding records that indicate he is unable to secure and follow a substantially gainful occupation due to his service-connected disability, the Board concludes that the criteria for entitlement to a TDIU, including whether extra-schedular referral is warranted, are not met; thus, the claim is denied.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is a "two-way street"). 


ORDER

Entitlement to a total rating based on individual unemployability (TDIU) is denied.





____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


